                     UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF OHIO

                           EASTERN DIVISION


In re NATIONAL PRESCRIPTION OPIATE )   No. 1:17-md-2804
LITIGATION                         )
                                   )   Judge Dan A. Polster
                                   )
This Document Relates To:          )
                                   )
       ALL ACTIONS.                )
                                   )



      STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF DEADLINE




4852-3708-5595.v1
        Plaintiffs and Defendant Teva Pharmaceuticals Industries Ltd. hereby stipulate and move

for an extension of the deadlines to file their opposition and reply respectively with regard to Teva

Pharmaceutical Industries Ltd.’s motion to dismiss for lack of personal jurisdiction (Docket #1264,

filed 1/15/19). The current dates are July 3 for the opposition, and July 17 for the reply. The

stipulated dates coincide with the dates currently set with regard to Allergan plc’s personal

jurisdiction motion to dismiss, and are as follows:

        1.     Deadline for Plaintiffs to file opposition to Motion to Dismiss filed by Teva

Pharmaceuticals Industries Ltd. (Docket No. 1258) to July 9, 2019; and

        2.     Deadline for Teva Pharmaceuticals Industries Ltd. to file any Reply to July 30,

2019.

        IT IS SO STIPULATED.

 DATED: July 2, 2019                            SKIKOS, CRAWFORD, SKIKOS & JOSEPH
                                                MARK G. CRAWFORD


                                                s/ Mark G. Crawford
                                                BY: MARK G. CRAWFORD

                                                SKIKOS CRAWFORD SKIKOS & JOSEPH
                                                One Sansome Street, 28th Floor
                                                San Francisco, CA 94104
                                                Telephone: 415.546.7300
                                                Fax: 415.546.7301
                                                mcrawford@skikos.com

                                                Attorneys for Plaintiffs




                                                -1-
1551350_1
 DATED: July 2, 2019                MORGAN, LEWIS & BOCKIUS LLP
                                    REBECCA J. HILLYER



                                    s/ Rebecca J. Hillyer (via email authorization)
                                    BY: REBECCA J. HILLYER

                                    1701 Market Street
                                    Philadelphia, PA 19103-2921
                                    Telephone: 215.963.5000
                                    Fax: +1.215.963.5001
                                    rebecca.hillyer@morganlewis.com

                                    Attorneys for Defendant Teva Pharmaceuticals
                                    Industries, Ltd.

                               *     *       *

                                   ORDER

        IT IS SO ORDERED.



DATED: _________________________   ____________________________________
                                   THE HONORABLE DAN A. POLSTER
                                   UNITED STATES DISTRICT JUDGE




                                    -2-
1551350_1
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 2, 2019, the foregoing was filed

electronically with the Clerk of Court using the Court’s CM/ECF system, and will be served via

the Court’s CM/ECF filing system on all attorneys of record.




                                                 s/ Mark G. Crawford
                                                 MARK G. CRAWFORD

                                                 SKIKOS CRAWFORD SKIKOS &
                                                 JOSEPH
                                                 One Sansome Street, 28th Floor
                                                 San Francisco, CA 94104
                                                 Telephone: 415.546.7300
                                                 Fax: 415.546.7301
                                                 sskikos@skikos.com
                                                 mcrawford@skikos.com




                                             -1-
